DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III-Claims 25-39, species A, and species G in the reply filed on 11/3/2021 is acknowledged.  Claims 25-28 and 31-39 are under examination.
Response to Amendment
Examiner acknowledges canceled Claims 1-13, 18-20, and 22, withdrawn Claims 14-17, 21, 23, and 24, and new Claims 49-51.  As noted in Applicant’s response to the election restriction requirement, new Claims 49-51 are dependent to the presently withdrawn Claim 14.  Applicant notes that these new claims will be withdrawn.  
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28, 31-36, and 39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 20100314572 (“Bose et al.”) 
 With regards to Claim 25, Bose et al. teaches a magnetorheological composite comprising an elastic and/or thermoplastic-elastic carrier medium (containment material) and a plurality of permanent magnetic particles dispersed in the containment material and oriented with respect to one another such that magnetic poles of the permanent magnetic particles are substantially aligned (Abstract, [0007], [0009], [0022]-[0024], and [0035]).  
The limitation "the plurality of permanent magnetic particles are configured to autonomously repair a damage to the article based on magnetic attraction of the permanent magnetic particles in the containment material" is a functional limitation(s).  As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g).
In the instant case, the claimed limitation is deemed to be an intrinsic characteristic of the prior art since the prior art is substantially identical in composition and/or structure.  The Examiner’s sound basis for this assertions is Bose et al. teaches permanent magnetic particles, a strong magnetically hard material, dispersed in a containment material with a low shear modulus ([0009], [0023], and [0024]).  Due to the particles being strongly magnetically attractive to each other, Bose et al.’s plurality of permanent magnetic particles are capable to autonomously repair a damage to the article based on magnetic attraction of the permanent magnetic particles in the containment material.  
In the alternative, it would have been obvious to one of ordinary skill in the art to have Bose et al.’s magnetorheological composite be capable of autonomously repair a damage as claimed in order to revert back to its original state and/or self-heal when needed from unexpected damage. 

With regards to Claim 28, Bose et al. teaches the permanent magnetic particles have a size in a range between 10 nm and 1 mm [0019].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 31, Bose et al. teaches the containment material includes a liquid or gel medium ([0002], [0003], [0022]-[0024]).

With regards to Claims 32 and 33, Bose et al. teaches the containment material includes one or more of the claimed material(s) (Please see paragraphs [0013]-[0019], [0025]-[0029], and [0036]). 

With regards to Claim 34, Bose et al. teaches the permanent magnetic particles are dispersed in the containment material to allow a shift or change in orientation of the permanent magnetic particles within the containment material to orient themselves according to one or both of their own magnetic properties or in response to an external magnetic field applied to the article ([0005], [0021], [0022], and [0035]). 

With regards to Claim 35, Bose et al. teaches elastomeric polymers contained in the containment material [0022].  
With regards to the functional limitations on how the permanent magnetic particles and elastomeric polymers behave when the article is damaged, the claimed limitation is deemed to be an intrinsic characteristic of the prior art since the prior art is substantially identical in composition and/or structure.  The Examiner’s sound basis for this assertions is Bose et al. is a magnetorheological composite that comprises magnetically hard particles dispersed in a containment material comprising an elastomeric polymer with a low shear modulus ([0009] and [0022]-[0024]).  Due to the particles being strongly magnetically attractive to each other, Bose et al.’s plurality of permanent magnetic particles are capable to autonomously repair a damage to the article based on magnetic attraction of the permanent magnetic particles.  In view of the elastomeric polymers in the magnetorheological composite having a low shear modulus, the elastomeric polymers will naturally reconnect/chemically interact to form permanent bonds due to the attraction of the permanent magnetic particles.   

With regards to Claims 36 and 39, Bose et al. teaches a magnetorheological composite as set forth above.  The preamble language of the limitation(s) "a printable ink" and "a circuit, a battery, a sensor, a micromachine, or a medical device" has been considered to be a recitation of intended use because the body of the claims do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, the magnetorheological composite of Bose et al. is deemed capable of using it as the article(s) as claimed. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”) as applied to Claim 25 above, and further in view of US Pub. No. 20100219921 (“Yamashita et al.”).
With regards to Claim 26, Bose et al. teaches the permanent magnetic particles include Nd-Fe-B microparticles ([0009], [0019], and [0052]).  
While Bose et al. is open to all possible compositions for Nd-Fe-B [0009], Bose et al. does not specifically teach the permanent magnetic particles include Nd2Fe14B. 
However, Yamashita et al. teaches an article comprising a containment material and a plurality of permanent magnetic particles dispersed in the containment material, wherein the permanent magnetic particles are Nd2Fe14B microparticles ([0021], [0022], [0044], and [0051]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Nd2Fe14B structure in Bose et al.’s invention in view of the intended application and being substantially the same magnetic substance. 

With regards to Claim 27, Bose et al. teaches permanent magnetic particles (i.e. particles that are magnetically hard).  Coercivity is a magnetic property that measure the ability of a ferromagnetic material to withstand an external magnetic field without becoming demagnetized.  Ferromagnetic materials with high coercivity are called magnetically hard, and are used to make permanent magnets.  While Bose et al. teaches permanent magnetic particles (i.e. particles that are magnetically hard), Bose et al. does not explicitly teach its permanent magnetic particles have a coercivity of at least 70 Oe.  
However, as evidence provided by Yamashita et al., ferromagnetic or ferrimagnetic Nd-Fe-B has a high coercivity of at least 0.95 MA/m or more ([0025] and [0077]).  Thus, it would have been obvious to one of ordinary skill in the art that Bose et al.’s permanent magnetic particles meets the instant limitation. 

Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”) as applied to Claim 35 above, and further in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”).
Bose et al. teaches a magnetorheological composite as set forth above. 
Bose et al. does not explicitly teach its magnetorheological composite being used as a printable ink or an electronically conductive component of one or more of a circuit, a battery, a sensor, a micromachine, or a medical device. 
However, Odom et al. teaches a composite being used as a printable ink or in an electrically conductive component of one or more of a circuit, a battery, a sensor, a micromachine, or a medical device (Title and Page 2578).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Bose et al.’s magnetorheological composite be used in different types of articles as claimed to be more commercially successful.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”) as applied to Claim 36 above, and further in view of US Pat. No. 6221138 (“Kenny”).
-AND- 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”) in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”) as applied to Claim 36 above, and further in view of US Pat. No. 6221138 (“Kenny”).
	
	The prior art of record does not teach the article further comprising carbon black. 
However, Kenny teaches a magneto-rheological fluid comprising carbon black (Col. 5: Line 65 bridging over to Col. 6: Line 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate carbon black into Bose et al.’s article in order to be visually appealing and be capable being sensed visually by optical means, by magnetic means, by electro conductive means or photoelectric means (Col. 5: Line 65 bridging over to Col. 6: Line 2). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”) in view of US Pat. No. 6221138 (“Kenny”) as applied to Claim 37 above, and further in view of US Pat. No. 7261834 (“Fuchs et al.”).
-AND- 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100314572 (“Bose et al.”), in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”), and in view of US Pat. No. 6221138 (“Kenny”) as applied to Claim 37 above, and further in view of US Pat. No. 7261834 (“Fuchs et al.”).

The prior art of record does not teach article comprising polystyrene-block-polyisoprene-block-polystyrene (SIS). 
However, Fuchs et al. teaches magnetorheological elastomer comprising styrene isoprene styrene (SIS) (Col. 6: Lines 44-46).  It would have been obvious to one of ordinary skill int eh art prior to the effective filing date of the claimed invention to have Bose et al.’s containment material comprise of polystyrene-block-polyisoprene-block-polystyrene (SIS) to obtain an article with desirable damping characteristics (Col. 2: Lines 48-54). 

Claims 25-28, 31-34, 36, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 20100219921 (“Yamashita et al.”).
With regards to Claim 25, Yamashita et al. teaches a self-healing article comprising a containment material and a plurality of permanent magnetic particles dispersed in the containment material and oriented with respect to one another such that magnetic poles of the permanent magnetic particles are substantially aligned (Abstract, Fig. 3, [0021], [0022], [0050], and [0066]). 
The limitation "the plurality of permanent magnetic particles are configured to autonomously repair a damage to the article based on magnetic attraction of the permanent magnetic particles in the containment material" is a functional limitation(s).  As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g).  In the instant case, the claimed limitation is deemed to be an inherent characteristic of the prior art since the prior art is substantially identical to the claimed composition and/or structure.  Regardless, Yamashita et al. explicitly teaches a rare-earth iron-based magnet with self-recoverability ([0022] and [0027]).  

With regards to Claim 26, Yamashita et al. teaches the permanent magnetic particles include Nd2Fe14B microparticles [0044].  

With regards to Claim 27, Yamashita et al. teaches the permanent magnetic particles include a ferromagnetic or ferrimagnetic material having a coercivity of at least 70 Oe ([0025] and [0077]). 

With regards to Claim 28, Yamashita et al. teaches the permanent magnetic particles are microstructures having a size within the range of 1 µm to 10 µm [0051]. 

With regards to Claim 31, Yamashita et al. teaches the containment material includes a liquid or gel medium ([0069], [0070], [0084], [0095], and [0097]). 

With regards to Claims 32 and 33, Yamashita et al. teaches the containment material includes one or more of the claimed material(s) ([0050] and [0051]).

With regards to Claim 34, Yamashita et al. teaches the permanent magnetic particles are dispersed in the containment material to allow a shift or change in orientation of the permanent magnetic particles within the containment material to orient themselves according to one or both of their own magnetic properties or in response to an external magnetic field applied to the article (Fig. 3 and [0052]).    

With regards to Claims 36 and 39, Yamashita et al. a self-healing article as set forth above (Title).  The preamble language of the limitation(s) "a printable ink" and "a circuit, a battery, a sensor, a micromachine, or a medical device" has been considered to be a recitation of intended use because the body of the claims do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, the self-healing article of Yamashita et al. is deemed capable of using it as the article(s) as claimed. 

Claims 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100219921 (“Yamashita et al.”) as applied to Claim 25 above, and further in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”).
With regards to the functional limitation on how the permanent magnetic particles and containment material autonomously repair damage to the article when damaged per Claim 35, it is deemed to be intrinsic characteristic in Yamashita et al. in view of the intrinsic property of magnetically hard materials in a containment polymer material (magnetorheological material).  Furthermore, Yamashita et al. teaches the combination of a containment material and permanent magnetic particles provide a self-healing/self-recoverability property, including the magnetic attraction of the permanent magnetic particles in the containment material and the containment material undergoing a chemical interaction to form permanent bonds to seal reconnected portions (i.e. self-heal when damage) (Abstract and [0022]). 
Yamashita et al. does not teach elastomeric polymers contained in the containment material. 
However, Odom et al. teaches a self-healing article, wherein elastomeric polymers are used as its containment material (Title and Experimental Section: 1st ¶).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamashita et al.’s containment material include elastomeric polymers to provide an article with desirable elasticity, appropriate for a self-healing article.  

With regards to Claims 36 and 39, Yamashita et al. a self-healing article as set forth above (Title).  
Yamashita et al. does not explicitly teach its self-healing article being used as a printable ink or an electronically conductive component of one or more of a circuit, a battery, a sensor, a micromachine, or a medical device. 
However, Odom et al. teaches self-healing article being used as a printable ink or in an electrically conductive component of one or more of a circuit, a battery, a sensor, a micromachine, or a medical device (Title and Page 2578).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Yamashita et al.’s self-healing article be used in different types of articles as claimed to be more commercially successful.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100219921 (“Yamashita et al.”) as applied to Claim 36 above, and further in view of US Pat. No. 6221138 (“Kenny”).
-AND-
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100219921 (“Yamashita et al.”) as applied to Claim 25 above, and further in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”) as applied to Claim 36 above, and further in view of US Pat. No. 6221138 (“Kenny”).

	The prior art of record does not teach the article further comprising carbon black. 
However, Kenny teaches a magneto-rheological fluid comprising carbon black (Col. 5: Line 65 bridging over to Col. 6: Line 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate carbon black into Yamashita et al.’s article in order to be visually appealing and be capable being sensed visually by optical means, by magnetic means, by electro conductive means or photoelectric means (Col. 5: Line 65 bridging over to Col. 6: Line 2). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100219921 (“Yamashita et al.”) in view of US Pat. No. 6221138 (“Kenny”) as applied to Claim 37 above, and further in view of US Pat. No. 7261834 (“Fuchs et al.”).
-AND-
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100219921 (“Yamashita et al.”), in view of Odom, Susan A., et al. “A Self-Healing Conductive Ink.” Advanced Materials, vol. 24, no. 19, 2012, pp. 2578-2581 (“Odom et al.”), and further in view of US Pat. No. 6221138 (“Kenny”) as applied to Claim 37 above, and further in view of US Pat. No. 7261834 (“Fuchs et al.”).

The prior art of record does not teach article comprising polystyrene-block-polyisoprene-block-polystyrene (SIS). 
However, Fuchs et al. teaches magnetorheological elastomer comprising styrene isoprene styrene (SIS) (Col. 6: Lines 44-46).  It would have been obvious to one of ordinary skill int eh art prior to the effective filing date of the claimed invention to have Yamashita et al.’s containment material comprise of polystyrene-block-polyisoprene-block-polystyrene (SIS) to obtain an article with desirable damping characteristics (Col. 2: Lines 48-54). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 20190021407 – Please see paragraphs [0189]-[0190] disclosing inks containing permanent magnetic conductive particles, which can be self-healing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785